DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7, 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa et al. (WO 2019087536), hereinafter referred to as Kitagawa, in view of Brahme et al. (US 20200003441), hereinafter referred to as Brahme. The US Publication US 20200240670 is used for translation purposes

Re claims 1 and 12, Kitagawa teaches an air conditioning device comprising:
an image sensor (26); and
a processor (60) configured to:
identify an object (e.g. U1-3) based on edge information included in an image (e.g. ¶ 53, “The image taken by the camera (26) shows movements and conditions (including facial expressions) of the users”; implicitly uses edge information of the user; see also e.g. ¶ 76, “while making full use of edge detection”) obtained by the image sensor, and
control an operation of the air conditioning device based on information of the identified object (see Fig 7, St14-16). 
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.
Kitagawa does not explicitly teach the limitation of identify type information indicating that a type of the identified object is a person or an animal, control the operation of the air conditioning device based on the type information of the identified object. 
However, Brahme teaches the limitation of an air conditioner comprising identify type information indicating that a type of the identified object is a person or an animal (e.g. ¶ 38, “the at least one sensor 230 is configured to perform facial recognition of the occupant 258 to distinguish between a human and a pet”), control the operation of the air conditioning device based on the type information of the identified object (e.g. ¶ 38, “based upon the determination, the programmable intelligent thermostat 123 automatically adjusts heating or cooling operation of the HVAC system to conserve energy. In some embodiments, the HVAC system may adjust heating or cooling differently depending on whether a human or a pet has been detected”).
Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Kitagawa and integrated into the information a type information that included determining either a person or a pet, as taught by Brahme, in order to conserve energy (see Brahme ¶ 38).
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Re claims 2 and 13, Kitagawa, as modified, teaches the air conditioning device of claim 1 and the method of claim 12. Kitagawa further teaches the limitation of wherein the processor is further configured to: control at least one of an air conditioning mode or a strength of air conditioning based on the type information of the identified object (e.g. ¶ 103, “For example, in a case of a greater difference between the estimated drowsiness level and the threshold value, the control unit (14) executes details of air conditioning control in which increased volume of cooled or heated air is supplied to a user (U1, U2, U3) at the estimated drowsiness level”; increase volume implies strength).
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Re claim 3 and 14, Kitagawa, as modified, teaches the air conditioning device of claim 2 and the method of claim 13. Kitagawa further teaches the limitation of wherein the air conditioning device is implemented as an air conditioner (e.g. 11), and wherein the processor is further configured to: control at least one of a cooling mode or a heating mode (e.g. ¶ 103, “cooled or heated air”), a location of wind for the cooling mode or the heating mode or an angle of the wind for the cooling mode or the heating mode based on the type information of the identified object (e.g. ¶ 103, “As can be seen, details of air conditioning control are calculated and executed to change the airflow direction and volume of air flowing toward each user (U1, U2, U3) in accordance with the difference between the drowsiness level of the user (U1, U2, U3) and the threshold value”).
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Re claim 4-5 and 15-16, Kitagawa, as modified, teaches the air conditioning device of claim 1 and the method of claim 12. Kitagawa further teaches the limitation of wherein the image sensor comprise a sensor (26) that detects an edge area by identifying a movement of the object based on a light reflected from the object; wherein the image sensor further comprises a dynamic vision sensor (DVS) detecting the edge area (e.g. ¶ 76, “The image processing neural network (67 a) extracts movements of the users (U1, U2, U3), such as stretching, and the conditions of the users (U1, U2, U3), such as a condition where their eyes are closed, and determines the sex and age of the users (U1, U2, U3), while making full use of edge detection, contrast processing and other techniques in addition to synchronization processing for image data (here, dynamic image data)”; the examiner notes that contrast processing implies the difference in light reflected).
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Re claim 6 and 17, Kitagawa teaches the air conditioning device of claim 1 and the method of claim 12. Kitagawa further teaches the limitation of further comprising:
a memory (e.g. ¶ 57, “a CPU and a memory”) storing a neural network model (¶ 60, “neural network constructed in advance, just like an estimator (66) of the arithmetic unit (60) described below”) trained to identify a type of the identified object based on an input image (e.g. ¶ 75, “The estimation model (67) is a dedicated model for determining the drowsiness conditions (drowsiness levels) of the users (U1, U2, U3) based on the taken image”),
wherein the processor is further configured to:
input the input image into the neural network model (e.g. Fig 4 see image data inputted to 67), and
control the operation of the air conditioning device based on the type information of the identified object output from the neural network model (e.g. St15-16).
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Re claim 7 and 18, Kitagawa teaches the air conditioning device of claim 1 and the method of claim 12. Kitagawa further teaches the limitation of wherein the identified object is at least one of a number of objects (U1, U2, U3), and wherein the processor is further configured to:
obtain additional information for at least one of the number of the objects (U1, U2, U3), an amount of activity of the at least one of the number of objects (e.g. ¶ 76, “The image processing neural network (67 a) extracts movements of the users (U1, U2, U3), such as stretching, and the conditions of the users (U1, U2, U3), such as a condition where their eyes are closed, and determines the sex and age of the users (U1, U2, U3), while making full use of edge detection, contrast processing and other techniques in addition to synchronization processing for image data (here, dynamic image data). In other words, the image processing neural network (67 a) extracts specific movements and conditions of the users (U1, U2, U3) representing the drowsiness condition, and determines their sex and age as a factor affecting their drowsiness level”), and
control an operation of the air conditioning device based on the type information of the objects and the additional information (st16).
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Re claim 11, Kitagawa, as modified, teaches the air conditioning device of claim 1. Kitagawa further teaches the limitation of wherein the processor is further configured to: detect an edge area in an image obtained by the image sensor, and obtain the edge information based on the detected edge area (e.g. ¶ 76, “The image processing neural network (67 a) extracts movements of the users (U1, U2, U3), such as stretching, and the conditions of the users (U1, U2, U3), such as a condition where their eyes are closed, and determines the sex and age of the users (U1, U2, U3), while making full use of edge detection, contrast processing and other techniques in addition to synchronization processing for image data (here, dynamic image data)”).

Claim 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa, in view of Brahme as applied to claims 1 and 12 above, and in further view of Park et al. (US 20050229610), hereinafter referred to as Park. And in view of Shoji (JP2012037176), hereinafter referred to as Shoji.

Re claim 8 and 19, Kitagawa teaches the air conditioning device of claim 1 and the method of claim 12. Kitagawa does not explicitly teach the limitation of further comprising: a speaker, wherein the processor is further configured to: based on an object not being identified during a threshold time and then the object being identified, control the speaker to output indoor environment information including at least one of a temperature, a humidity, or a cleanliness, and perform the air conditioning operation based on the indoor environment information.
However, Park teaches limitation of an air conditioning device comprising a speaker (730), wherein a processor is further configured to: control the speaker to output indoor environment information including at least one of a temperature or a humidity, and perform the air conditioning operation based on the indoor environment information (e.g. ¶ 141, “an indoor temperature, humidity, an operation time are displayed on the state display part 300, the character may perform a proper gesture depending on an amount of air, an indoor temperature, humidity, or a voice informing such information may be announced through the speaker 730” see e.g. ¶ 66 regarding operation).
Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Kitagawa and integrated a speaker, wherein a processor is further configured to: control the speaker to output indoor environment information including at least one of a temperature or a humidity, and perform the air conditioning operation based on the indoor environment information, as taught by Park, in order to alert the user of the current temperature.
Furthermore, Shoji teaches the limitation of an air conditioning device comprising a processor configured to: based on an object not being identified during a threshold time and then the object being identified, control the speaker (e.g. ¶ 51, “a human body detection sensor 10 that detects a human body in the target room 1, and a speaker that transmits an audio signal. 13 and a control unit 9 that drives the speaker 13 when the presence of the room is detected by the output from the human body detection sensor 10. The human body detection sensor 10 includes both or one of a sensor 10b that detects sound generated when a human body is present and a sensor 10c that detects a load on the human body. When the human body detection sensor 10 detects a human body, the control unit 9 causes the speaker 13 to output an audio signal”).
Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Kitagawa and integrated a processor configured to: based on an object not being identified during a threshold time and then the object being identified, control the speaker, as taught by Park, in order to alert the user of the current temperature.
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Claim 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa, in view of Brahme as applied to claims 1 and 12 above, and in further view of Awano (KR20140031081A), hereinafter referred to as Awano.

Re claim 9 and 20, Kitagawa teaches the air conditioning device of claim 1 and the method of claim 12. Kitagawa does not explicitly teach the limitation of wherein the type information of the object comprises a first type and a second type having different priorities, and wherein the processor is further configured to: based on an object of the first type and an object of the second type being identified in the image, control the air conditioning operation based on the first type having a relatively higher priority.
However, Awano teaches the limitation of an air conditioning device comprising a type information of the object comprises a first type (kitchen operation) and a second type (dining operation) having different priorities, and wherein the processor is further configured to: based on an object of the first type and an object of the second type being identified in the image, control the air conditioning operation based on the first type having a relatively higher priority (see specification, “it is preferable that the control means change the air conditioning control according to the priority of the case where the air conditioning room is dark, the kitchen operation, and the dining operation. In this way, the comfort of the occupant in bed can be maintained by giving priority to the "case in which the room is dark"” … “By prioritizing the blowing to the occupants in the kitchen operation, the comfort of the occupants in the dining operation by the temperature change caused by the blowing can be maintained while maintaining the comfort of the occupants”).
Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Kitagawa and integrated wherein the type information of the object comprises a first type and a second type having different priorities, and wherein the processor is further configured to: based on an object of the first type and an object of the second type being identified in the image, control the air conditioning operation based on the first type having a relatively higher priority, as taught by Awano, in order to better improve the comfort of the occupants.
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.




Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa, in view of Brahme as applied to claim 1, in view of Takahashi (JP 2001005973), hereinafter referred to as Takahashi.

Re claim 10, Kitagawa teaches the air conditioning device of claim 1. Kitagawa does not explicitly teach the limitation of wherein the image is a binary image. However, Takahashi teaches the limitation of an air conditioning device comprising a binary image (see abstract, “In the case the feature point can not be detected or predicted from the binary image”). Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Kitagawa and integrate wherein the image is a binary image, as taught by Takahashi, in order to make detectable the feature point of a part even when the part of a human body overlaps another part against a camera (see Takahashi abstract). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (see PTO-892).
Boyd (US 20200217550) teaches an air conditioner using image sensors to control such.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392. The examiner can normally be reached Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        5/6/2022